Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed Dec. 1, 2020 has been entered. Claims 1-2, 4-5, 8-13 and 16-24 remain pending in the application
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2,5, 10-12, 19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Schlick et al (US 2016/0121398) in view of Murphree et al (US 2018/0126650).
Regarding claim 1, Schlick teaches that, as illustrated in Fig. 1, an additive manufacturing apparatus (i.e. device 10 for the additive manufacture or additive repair of a three-dimensional object, [0029], Lines 1-2) includes a housing defining a chamber (i.e. the construction chamber 12 is delimited by side walls 40, 82, a front wall 58, and a back wall 60 (it is noted that the back wall 60 will be the first side-wall based on the definition in the applicant as shown in the annotated Figure I), as well as an upper end wall 62, [0031], Lines 37-39), a build platform disposed in the chamber (i.e. a construction platform 14 that can be lowered, [0029], Lines 9), a 

    PNG
    media_image1.png
    493
    608
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    488
    522
    media_image2.png
    Greyscale

the second gas flow is from the back wall 60 (i.e. the first side-wall in the applicant)) and a gas outlet configured to discharge a gas flow from the chamber (i.e. In addition, the device 10 comprises at least one suction nozzle 24 for suctioning off the process gas. [0031], Lines 22-24). It is also noted that in the annotated Figure II, the second gas inlet (i.e. inlet orifices 42, [0039], line 12) comprising a plurality of openings disposed across and extending through the first side-wall (i.e. the back wall 60).
	However, Schlick does not explicitly disclose the first gas inlet configured to laminarly supply a first gas flow from a single opening and the second gas through the plurality of openings. 
In the same field of endeavor, gas flow in 3D printing, Murphree discloses that, Fig. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schlick to incorporate the teachings of Murphree to provide the first gas inlet configured to laminarly supply a first gas flow from a single opening and the second gas through the plurality of openings. By doing so, it would be possible to provide undisturbed flow, as recognized by Murphree ([0010]).    
Regarding claim 2, Schlick teaches that, as illustrated in Fig. 1, in the additive manufacturing apparatus 10, the first gas inlet 22 is arranged at a first side-wall (i.e. a back wall 60, [0031], Line 38) and the gas outlet 24 is arranged at a second side-wall (i.e. a front wall 58, [0031], Line 38) opposing the first side-wall of the housing. 
Regarding claim 4, Schlick teaches that, as illustrated in Fig. 1, in the additive manufacturing apparatus 10, the second gas inlet 26 is arranged above the first gas inlet 22.
Regarding claims 5 and 10, Schlick teaches that, as illustrated in Fig. 1, in the additive manufacturing apparatus 10, the device 10 comprises an upper inlet nozzle 26 and a lower inlet nozzle 22 positioned below, that is, closer to, the construction platform 14 ([0031], Lines 15- The claim would have been obvious because a particular known technique (keeping two zones of gas inlet within at least a distance of 1 centimeter) was recognized as part of the ordinary capabilities of one skilled in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007) (See MPEP 2143- exemplary rationales). 
Regarding claim 11, Schlick teaches that, as illustrated in Fig. 8, it is seen that the casing 72 is deigned to be roughly T-shaped in plan view, with a region of the casing 72 being designed once again so as to be inserted and fixed in place in a corresponding opening of a side wall or upper end wall or the back wall of the construction chamber 12 or the process chamber (see also Fig. 1). The region of the inlet nozzle 26 (i.e. providing the second gas) that that projects into the construction chamber 12 is designed in a cylindrical shape (i.e. a conduit) and has a plurality of orifices through which the gas flow 28 is carried in the direction of the construction platform 14 and the corresponding buildup and joining zone 16 of the device 10. The inlet orifices as well as the separator walls formed in the interior of the inlet nozzle 26 are not depicted in Fig. 8. The flow directions are once again indicated by the arrows ([0041]). In other words, the second gas inlet is arranged above the first gas inlet. The second gas inlet comprises 
Regarding claim 12, Schlick teaches that, as illustrated in Fig. 8, it is seen that the casing 72 is deigned to be roughly T-shaped in plan view, with a region of the casing 72 being designed once again so as to be inserted and fixed in place in a corresponding opening of a side wall or upper end wall or the back wall of the construction chamber 12 or the process chamber (see also Fig. 1). This means that, in the additive manufacturing apparatus, the gas outlet is arranged at least in a first side-wall (i.e. the back wall 60, [0031], Line 38) of the housing of the additive manufacturing apparatus.
Regarding claim 21, Murphree discloses that Fig. 16 shows an example simulation of gas streams (e.g. including both the first gas inlet and the second gas inlet) at different velocities across the width and height area of the gas flow mechanism. The gas may flow in a plurality of gas streams (e.g., Fig. 16, 1635). The gas streams may be spread across at least a portion of the (e.g., entire) height and/or depth of the enclosure. The gas streams may be evenly spread ([0256], lines 68-72). Thus, Murphree discloses that, in the additive manufacturing apparatus the plurality of openings (forming a plurality of gas streams) are arranged such that the second gas flow flows substantially uniformly above the first gas flow.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schlick to incorporate the teachings of Murphree to provide the uniform second gas through the plurality of openings. By doing so, it would be possible to provide undisturbed flow, as recognized by Murphree ([0010]).  
22, Murphree discloses that, as illustrated in Fig. 10A, the openings may run across the entire wall of the enclosure (e.g., height and/or depth thereof). For example, the openings may occupy a percentage of the enclosure height and/or depth (e.g., Fig. 10A) ([0260], lines 46-50). Murphree discloses that, Fig. 10D shows an example of a passable opening 1040 and a closed opening 1042. The opening may have any opening values discloses herein. In some examples, the opening can comprise sizes of at least about 0.1 mm, …, 1mm, …, 10 mm, …, or 100 mm ([0260], lines 1-14 from bottom). Thus, Murphree discloses that, each opening of the plurality of openings has a diameter between 1 mm and 10 mm.
   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schlick to incorporate the teachings of Murphree to provide the uniform second gas through the plurality of openings having an opening value from 1 mm to 10 mm. By doing so, it would be possible to provide undisturbed flow, as recognized by Murphree ([0010]).    
Claims 8-9, 19-20 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Schlick et al (US 2016/0121398) in view of Wiesner et al (US 2015/0174823).
Regarding claims 19 and 8-9, Schlick teaches that, as illustrated in Fig. 1, an additive manufacturing apparatus (i.e. device 10 for the additive manufacture or additive repair of a three-dimensional object, [0029], Lines 1-2) includes a housing defining a chamber (i.e. the construction chamber 12 is delimited by side walls 40, 82, a front wall 58, and a back wall 60 (it is noted that the back wall 60 will be the first side-wall based on the definition in the applicant as shown in the annotated Figure I), as well as an upper end wall 62, [0031], Lines 37-39), a build platform disposed in the chamber (i.e. a construction platform 14 that can be lowered, 
	However, Schlick does not explicitly disclose that, a first gas inlet configured to supply a first gas flow radially outward and above the build platform and a second gas inlet configured to supply a second gas flow radially outward and above the first gas flow. 
In the same field of endeavor, 3D printing, Wiesner discloses that, as illustrated in Fig. 3, the gas inlet 56 (i.e. providing the first gas flow) is formed in a peripheral surface of a nozzle 58 connected to a gas discharging line 60 (i.e. the conduit) ([0061]). As illustrated in Fig. 3, it is understandable that Wiesner disclose that the conduit disposed above the build platform in the chamber, the conduit extending from a top portion of the housing and substantially perpendicularly to the build platform. 
Further, Wiesner discloses that, hence, fresh gas flowing through the gas supply line 60, within the nozzle 58 of the gas inlet 56 is deflected about approximately 90 degrees before being distributed radially from the gas inlet 56 in the direction of the side walls 38, 40 of the process chamber 12 ([0065], lines 6-11). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schlick to incorporate the teachings of Wiesner to have a nozzle to connect to the conduit to supply the first gas flow and the second gas flow radially outward. By doing so, it would be possible to establish a protective gas atmosphere within the process chamber, as recognized by Wiesner ([0003]).
Regarding claim 20, Wiesner discloses that, as illustrated in Fig. 3, the gas outlet system 32 comprises a first gas outlet 62 and a second gas outlet 64. The first and second gas outlet 62, 64 of the gas outlet system 32 are arranged at opposing sides, i.e. in opposing side walls 38, 40 of the process chamber 12. However, Wiesner does not disclose to place two more gas outlets in other two side walls of the process chamber 12.  
Wiesner discloses the claimed invention except for the duplication (i.e. duplicating the gas outlet 62 or 64 for other two side walls of the process chamber 12). It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate Wiesner, since it have been held that a mere duplication of working parts of a device involves 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schlick to incorporate the teachings of Wiesner to have each gas outlet in each side wall of the process chamber. By doing so, it would be possible to establish a protective gas atmosphere within the process chamber, as recognized by Wiesner ([0003]).
Regarding claim 23, Wiesner discloses that, in the alternative arrangement of Fig. 3, the gas inlet system 30 comprises a gas inlet 56 arranged above the carrier 16, i.e. above a central region of the carrier 16. …. The gas inlet 56 is formed in a peripheral surface of a nozzle 58 connected to a gas supply inlet 60. In particular, a ring-shaped baffle plate provided with a plurality of openings extends over the entire peripheral surface of the nozzle 58 defining a flow cross sectional surface of the gas inlet 60 and allowing fresh gas to enter the process chamber 12. A surface of the nozzle 58 facing the carrier 16 is closed, for example by means of a closure plate ([0061]). Further, Wiesner discloses that, hence, fresh gas flowing through the gas supply line 60, within the nozzle 58 of the gas inlet 56 is deflected about approximately 90 before being distributed radially from the gas inlet 56 in the direction of the side walls 38, 40 of the process chamber 12. The fresh gas exits the gas inlet 56 substantially parallel to the surface of the carrier 16 ([0065], lines 6-12). Repeating the duplication process in claim 19, Wiesner discloses the second gas flow through a plurality of openings in a wall of the conduit (Fig. 6, item 60). In summary, Wiesner discloses that, the second gas inlet comprises a plurality of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schlick to incorporate the teachings of Wiesner to have that the second gas inlet comprises a plurality of openings in a wall of the conduit, the plurality of openings arranged such that the second gas flow flows substantially uniformly above the first gas flow. By doing so, it would be possible to establish a protective gas atmosphere within the process chamber, as recognized by Wiesner ([0003]). 
Regarding claim 24, Wiesner discloses that, in the alternative arrangement of Fig. 3, the gas inlet 56 is formed in a peripheral surface of a nozzle 58 connected to a gas supply inlet 60. In particular, a ring-shaped baffle plate provided with a plurality of openings extends over the entire peripheral surface of the nozzle 58 defining a flow cross sectional surface of the gas inlet 60 and allowing fresh gas to enter the process chamber 12. A surface of the nozzle 58 facing the carrier 16 is closed, for example by means of a closure plate ([0061]). Wiesner realizes the sizes/diameters of these openings in the entire peripheral surface of the nozzle 58 will be a result effective variable for the second gas flow impacting on the raw material powder layer on the carrier.
 As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (i.e. each opening of the plurality of openings has a diameter between 1 mm and 10 mm) as a result of routine optimization of the result effective variable of the second gas inlet in an effort to supply fresh gas to the chamber removing residual raw material powder particles and welding smoke particles efficiently.       
. 
Claims 13, 16-18 is rejected under 35 U.S.C. 103 as being unpatentable over Schlick et al in view of Murphree.
Regarding claim 13, Schlick teaches that, as illustrated in Fig. 1, an additive manufacturing method for fabricating an article (i.e. device 10 for the additive manufacture or additive repair of a three-dimensional object, [0029], Lines 1-2) includes (step (a)) applying a focused energy to a quantity of a powder material provided on a build platform within a chamber to form a solidified layer (i.e. (applying) at least one radiation source (not depicted) for generating a high-energy beam 46, by means of which the powder layer can be locally melted and/or sintered, with formation of a melt bath, to form a component layer in the region of the buildup and joining zone 16, [0031], Lines 1-6), (step (b)) supplying a first gas flow (arranged at a first side-wall) into the chamber above the build platform and (step (c)) a second gas flow (arranged at the first side-wall; see the annotated Figure II) into the chamber above the first gas flow and in substantially same direction to the first gas flow (i.e. the device 10 comprises two inlet nozzles 22, 26. A process gas is carried into the construction chamber 12 or the process chamber of the device 10 via the inlet nozzles 22, 26. [0031], Lines 10-13. As shown 
However, Schlick does not explicitly disclose the first gas inlet configured to laminarly supply a first gas flow from a single opening and the second gas through the plurality of openings. In the same field of endeavor, gas flow in 3D printing, Murphree discloses that, Fig. 22 shows an example of a perspective view of parts of a gas inlet portion 2200. … The outlet port (i.e. 2210) may comprises of one or more holes (e.g. a perforated plate) ([0320], lines 11-20). Further, Murphree discloses that Fig. 16 shows an example simulation of gas streams (e.g. including both the first gas inlet and the second gas inlet) at different velocities across the width and height area of the gas flow mechanism. The gas flow may comprise a laminar flow ([0256], lines 88-96). Thus, Murphree discloses that the first gas inlet configured to laminarly supply a first gas flow from a single opening and the second gas through the plurality of openings.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schlick to incorporate the teachings of Murphree to provide the first gas inlet configured to laminarly supply a first gas flow from a single opening and the second gas through the plurality of openings. By doing so, it would be possible to provide undisturbed flow, as recognized by Murphree ([0010]).
Regarding claim 16, Schlick teaches that, in addition, such an embodiment of the suction nozzle 24 results in a ratio of the effective flow rates of the suction nozzle 24 to the inlet 
As explained in MPEP § 2144.05, the normal desire of engineers to improve upon what is already generally known provides the motivation to determine where in a disclosed set of flow rates range is the optimum combination of flow rates from the first and second nozzles 22 and 26 in the chamber. In other words, when there is a design need or market pressure to solve the problem of flow rates of the first gas flow and the second gas flow specifically inside the chamber and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation of the additive manufacturing method but of ordinary skill and common sense. By doing so it will obviously make a cost-effective three-dimensional object.
Regarding claim 17, Schlick (in the combination) teaches the additive manufacturing method in claim 13. However, Schlick does not explicitly disclose (in the step (c)) to supply the second gas flow uniformly in the chamber. Murphree discloses that, in some embodiments, the gas flow director is configured to control one or more of a shape, a velocity, a temperature, a chemical makeup, and uniformity, of the flow of gas. … In some embodiments, the gas flow director is configured to impact a (e.g. substantially) planer shape to the flow of gas at least above the platform. In some embodiments, the gas flow director comprises a gas inlet portion comprises an elongated aperture that imparts a (e.g. substantially) planar shape to the flow of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schlick (in the combination) to incorporate the teachings of Murphree to provide an uniform flow of the second gas flow in the chamber. By doing so, it would be possible to eliminate undesirable gas flow structure in the chamber, as recognized by Murphree ([0006]).
Regarding claim 18, Schlick teaches that, as illustrated in Fig. 1, an additive manufacturing method for fabricating an article (i.e. device 10 for the additive manufacture or additive repair of a three-dimensional object, [0029], Lines 1-2). Schlick disclose at least one construction chamber (12) for successive solidication of at least one solidifiable material layer by layer in predefined regions for the layer-by-layer buildup of the three-dimensional object (in claim 1, Lines 3-6) and at least one inlet nozzle (22,26) and at least one suction nozzle (24) for a process gas, with the inlet nozzle (22, 26) and the suction nozzle (24) being arranged where a gas flow (30) that passes at least partially over a buildup and joining zone (16) of a construction platform (14) formed in the construction chamber (12) is created (in claim 1, Lines 9-14). Stayed another way, after performing the steps (b) and (c) (i.e. supplying the first and second gas flow above the build platform in the chamber), the step (a) is repeated based on layer-by-layer basis/procedure as described above.
Response to Arguments
Applicant's arguments filed 12/1/2020 have been fully considered. 
1) that based on the descriptions of Schlick and Murphree on pages 2-5 of the office action, it is unclear to Applicant what proposed combination of these references is intended to read on the recitations of claim 1 (i.e. the second gas inlet having a plurality of openings, the plurality of openings disposed across and extending through the first side-wall), it is not persuasive. Schlick discloses the first and second gas flow in the chamber. However, Schlick does not explicitly disclose the first gas inlet configured to laminarly supply a first gas flow from a single opening (or a plurality of openings) and the second gas through the plurality of openings. 
Murphree discloses that, Fig. 22 shows an example of a perspective view of parts of a gas inlet portion 2200. … The outlet port (i.e. 2210) may comprises of one or more holes (e.g. a perforated plate) ([0320], lines 11-20). Thus, Murphree discloses the first gas flow from a plurality of openings. Further, Murphree discloses that Fig. 16 shows an example simulation of gas streams (e.g. including both the first gas inlet and the second gas inlet) at different velocities across the width and height area of the gas flow mechanism. The gas flow may comprise a laminar flow ([0256], lines 88-96). Thus, Murphree discloses that the first gas inlet configured to laminarly supply a first gas flow from a single opening and the second gas through the plurality of openings. Furthermore, Murphree discloses the second gas inlet having a plurality of openings, the plurality of openings disposed across and extending through the first side-wall as illustrated in Figs. 8 and 9, respectively.
Regarding arguments that claim 9 depends from claim 19 (or 8), it is persuasive. In this office action, the Examiner adjusts the dependence of claim 9 on claim 19 (or 8). No extra rejection is added.
19 that Wiesner does not disclose that “a conduit having a first gas inlet configured to supply a first gas flow radially outward and above the build platform and a second gas inlet configured to supply a second gas flow radially outward” and “accordingly, a person of ordinary skill in the art would not have been motivated to duplicate the gas inlet 56 of Wiesner”, it is not persuasive.
  Wiesner discloses that, in the alternative arrangement of Fig. 3, the gas inlet system 30 comprises a gas inlet 56 arranged above the carrier 16, i.e. above a central region of the carrier 16. …. The gas inlet 56 is formed in a peripheral surface of a nozzle 58 connected to a gas supply inlet 60. In particular, a ring-shaped baffle plate provided with a plurality of openings extends over the entire peripheral surface of the nozzle 58 defining a flow cross sectional surface of the gas inlet 60 and allowing fresh gas to enter the process chamber 12. A surface of the nozzle 58 facing the carrier 16 is closed, for example by means of a closure plate ([0061]). Further, Wiesner discloses that, the fresh gas exits the gas inlet 56 substantially parallel to the surface of the carrier 16 ([0065], lines 6-12). 
In the teachings of Wiesner, it is clear that all gas coming in from the gas inlet 60 has to be distributed radially relative to the carrier 16 in the form of uniformity because of the closure plate disposed at the end of the nozzle 58. The motivation for Wiesner to increase the gas flow rate is depended on the effective of gas flow removing residual raw material powder particles and welding smoke particles and protecting the gas atmosphere within the process chamber. After Wiesner discloses the concept of distributing fresh gas radially/uniformly relative to the carrier in the chamber, for one of ordinary skilled in the art it would have been obvious to determine/design the diameter of the gas inlet 60, the diameter of openings of the gas inlet 56 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHIBIN LIANG/Examiner, Art Unit 1741

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742